DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Regarding limitations recited in claims 1-13 and 16-20 which are directed to a manner of operating a disclosed device, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
Regarding the method limitations recited in claim(s) 1-13 and 16-20 the examiner notes that even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear if the “flow channel” recited in line 10, is the same or distinct element as the “a flow channel” previously recited in line 8.  The Applicants are advised, amending line 10 of claim 1 to recite “the flow channel” is one way to resolve the indefiniteness issues.
Regarding claim 2, resolving the above described indefiniteness issues of claim 1 will resolve any potential indefiniteness of claim 2, with respect to “the flow channel”.
Regarding claim 3, it is unclear if the “flow channel” recited in line 2, is the same or distinct element as the “a flow channel” previously recited in claim 1.  The Applicants are advised, amending line 2 of claim 3, to recite “the flow channel” is one way to resolve the indefiniteness issues.
Regarding claim 4, resolving the above described indefiniteness issues of claim 1 and claim 3 will resolve any potential indefiniteness of claim 4, with respect to “the flow channel”.
Claim 5 depends on claim 3.
Regarding claim 6, it is unclear what structural limitations are included within the scope by the recitation of the second substrate being “microreplicated”.  The term “microreplicated” can refer to either a manufacturing method, or one of a plurality of distinct microstructured configurations.
Claim 7 depends on claim 3.
Regarding claim 8, without a point of reference, it is unclear which dimension is being referred to by the recitation of “the width”.  For purposes of examination, any dimension of the first substrate has been considered to be within the scope of “the width”.
Claims 9-16 depend on claim 1.
Regarding claim 17, without a point of reference, it is unclear which dimension is being referred to by the recitation of “length” and “width”.  For purposes of examination, any dimension of the first substrate has been considered to be within the scope of “length” with a dimension perpendicular to the length has been considered to be within the scope of “width”.
Regarding claim 18, without a point of reference, it is unclear which dimension is being referred to by the recitation of “ the length”.  For purposes of examination, any dimension of the first substrate has been considered to be within the scope of “the length”.
Regarding claim 18, without a point of reference, it is unclear which dimension is being referred to by the recitation of “ the height”.  For purposes of examination, any dimension of the first member has been considered to be within the scope of “the height”.
Claims 19-20 depend on claim 1.
Appropriate corrections are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-8, 14-17, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Justi et al. (US 2008/0261296 A1).
Regarding claim 1, Justi discloses an article (Fig. 1), comprising:
a first substrate (see: first layer 20) having a first major surface and opposite ends (see: any surface of the first layer 20), wherein the opposite ends comprise a first end and a second end (see: ends of device where open end 54, open end 74 are disposed); and
a process indicator disposed on at least a portion of the first major surface as a coating or film (see: chemical indicator (CI) 14), wherein the process indicator is configured to react with at least one liquid disinfectant selected from the group consisting of glutaraldehyde, ortho-phthalaldehyde, hydrogen peroxide, peroxyacetic acid, and combinations thereof ([0042], see: hydrogen peroxide);
wherein a flow channel is formed by a portion of the process indicator and extends between the opposite ends (see: fluidic path formed by first conduit 52, chamber 132, second conduit 72),
wherein flow channel defines a fluid pathway of a disinfectant from the first end through the second end (see: fluidic path extends between open end 54 and open end 74).
Regarding claim 2, Justi further discloses a first wall of the flow channel is formed by a portion of the process indicator (Fig. 1, see: chemical indicator (CI) 14 has a planar/wall shaped structure over which fluids flow over).
Regarding claim 3, Justi further discloses a second substrate having a first major surface, wherein flow channel is further formed by a portion of the first major surface of the second substrate (Fig. 6, see: seal member 140).
Regarding claim 4, Justi further discloses a second wall of the flow channel is formed by a portion of the first major surface of the second substrate (Fig. 6, see: surface of seal member 140 facing first layer 20).
Regarding claim 5, Justi further discloses the process indicator is sandwiched between the first substrate and the second substrate (Fig. 6, see: chemical indicator (CI) 14 disposed between seal member 140 and first layer 20).
Regarding claim 7, Justi further discloses a spacing element, wherein the spacing element is sandwiched between the process indicator and the second substrate (Fig. 6, see: second layer 120 disposed between seal member 140 and first layer 20).
Regarding claim 8, Justi further discloses the first substrate has at least a first longitudinal face, wherein the second substrate is secured to at least a portion of the first substrate through at least a region defined by the first longitudinal face of the first substrate, wherein the region is further defined by a distance of no greater than 30% of the width of the first substrate (Fig. 6, see: seal member 120 extends less than 30% of the distance along an axis extending from open end 54 to open end 74).
Regarding claim 14, Justi further discloses a method comprising:
positioning a medical device within a sterilizing device, wherein, when a disinfectant flows through the sterilizing device, an outflow is produced ([0044], see: medical instruments are placed in a deactivation device and exposed to a deactivating agent);
positioning the article of claim 1 within a portion of the outflow ([0045], see: PCD is placed within a deactivation chamber of a deactivation device); and
contacting the disinfectant with the process indicator, wherein a predetermined disinfectant exposure criterion exists for contacting the disinfectant with the medical device ([0045], see: vaporized hydrogen peroxide enters the PCD; [0049]).
Regarding claim 15, Justi further discloses spectrally observing the process indicator and obtaining at least one parameter therefrom that is predictive of the predetermined disinfectant exposure criterion; and determining that the predetermined disinfectant exposure criterion has been achieved ([0048], see: CI may be visually inspected; [0049]).
Regarding claim 16, Justi further discloses the first substrate is tube-shaped (Fig. 1, see: tube shaped portions of first layer 20 which form the first conduit 52, chamber 132, second conduit 72).
Regarding claim 17, Justi further discloses a ratio of length to width of the first substrate is no greater than 5:1 (Fig. 2, see: less than 2:1 ratio of length to width of the first layer 20).
Regarding claim 19, Justi further discloses a funneling device positioned adjacent to the flow channel to direct disinfectant into the flow channel ([0045], see: PCD is placed within a deactivation chamber of a deactivation device).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Justi et al. (US 2008/0261296 A1), in view of Chandrapati et al. (US 2011/0182770 A1).
Regarding claim 6, Justi does not explicitly disclose the second substrate is a microreplicated surface.
Chandrapati teach an analogous sterilization indicator system (Fig. 2) comprising a microstructured or microreplicated surface [0075].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to select a microreplicated surface material for the analogous second substrate in the device disclosed by Justi, as taught by Chandrapati, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Justi et al. (US 2008/0261296 A1), in view of Witcher et al. (US 2003/0215923 A1).
Regarding claim 9, Justi further discloses the analogous first substrate being preferably formed of a generally rigid thermoplastic material, including polypropylene, polyethylene, polystyrene, and polyvinyl chloride [0035].
Justi does not explicitly disclose the first substrate is polyethylene terephthalate (PET) film.
Witcher teaches an analogous sterilization indicator test pack (Fig. 9) comprising a tray (72) composed of polyethylene terephthalate [0083].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to select a polyethylene terephthalate material for the analogous first substrate in the device disclosed by Justi, as taught by Witcher, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 10, Justi does not explicitly disclose the PET film has a thickness no greater than 10 thousandths of an inch.
As the material costs and device size are variables that can be modified, among others, by adjusting said thickness of the PET film, with said material costs and device size both increasing as the PET film thickness is increased, the precise PET film thickness would have been considered a result effective variable by one having ordinary skill in the art, before the effective filing date of the claimed invention.  As such, without showing unexpected results, the claimed PET film thickness cannot be considered critical.  Accordingly, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have optimized, by routine experimentation, the thickness of the PET film in the apparatus of modified Justi to obtain the desired material costs and device size (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Justi et al. (US 2008/0261296 A1), in view of Henniges et al. (WO 2014/159696 A1).
Regarding claim 11, Justi further discloses a kit comprising: the article of claim 1 (see: rejection of claim 1 above); and a sterilization system to expose medical instruments and devices to a microbial deactivating agent [0044].
Justi does not explicitly disclose the sterilization system comprises a mounting guide, wherein the mounting guide has one or more securing means for positioning a medical device.
Henniges teaches an analogous sterilization container configured for monitoring the sterilization process (Fig. 46), comprising a tray (4620) with several support members (4638) that extend upwardly from base (4622), wherein the support members are dimensioned and shaped so that medical/surgical instruments (180) are held and retained in a preferred orientation for sterile processing [000490].  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to utilize the sterilization device configured to hold and retain the medical devices taught by Henniges, in the method and apparatus disclosed by Justi, since it is important for some medical/surgical instruments to be oriented in certain geometric orientations during sterile processing such that sterilant can readily enter and exit from the surgical instruments (Henniges: [000490]).
Regarding claim 12, Justi further discloses a release liner (Fig. 6, see: seal member 140) which is configured to be punctured to allow removal [0047].
Modified Justi does not explicitly disclose a cutting device.
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the instant invention, to include a cutting device in the method and apparatus disclosed by modified Justi, in order to provide for easy puncturing of the seal member.
Regarding claim 13, modified Justi further discloses the mounting guide is configured to position the medical device such that an outflow of disinfectant from a medical device has a standoff distance of no greater than 2 inches (Henniges: Fig. 46, see: the dimensions of the tray 4620 and support members 4638 are fully capable of securing a medical device as instantly claimed).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Justi et al. (US 2008/0261296 A1), in view of Foltz et al. (US 2011/0064606 A1).
Regarding claim 18, Justi does not explicitly disclose the spacing element comprises a plurality of members including a first member that extends at least a portion of the length of the second substrate and is non-planar to the second substrate, wherein the height of the first member is at least 0.01 millimeters.
Foltz teaches an analogous process challenge device (Fig. 9) comprising a plurality of baffles (931) larger than 0.01 millimeters ([0123], see: at least 0.3 cm thickness of walls), arranged perpendicularly between a first portion (930A) and a second portion (930B).  It would have been obvious to one having ordinary skill in the art, to incorporate a plurality of baffles (analogous to spacers) into the device disclosed by Justi, as taught by Foltz, in order to keep the indicators in the desired location within the device (Foltz: [0118]), thereby providing for more consistent measurement conditions.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Justi et al. (US 2008/0261296 A1), in view of Bommarito (WO 2016/164329 A1, cited in IDS filed 09/04/2019).
Regarding claim 20, Justi does not explicitly disclose the process indicator is selected from the group consisting of: sodium sulfite, ammonium chloride, ammonium bromide, ammonium bicarbonate, ammonium acetate, and combinations thereof.
Bommarito teaches an analogous process challenge device (Fig. 1) having a chemical indicator comprised of sodium sulfite (pg. 4/L18-24).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to select a sodium sulfite material for the chemical indicator in the device disclosed by Justi, as taught by Bommarito, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J EOM whose telephone number is (571)270-7075. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J EOM/           Primary Examiner, Art Unit 1797